COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         James P. Arthur, Mary Arthur, Legonite, Inc., Paradise
                             Living, Inc., and Arthur Holdings, L.P. v. John M. Raborn
Appellate case number:       01-21-00072-CV
Trial court case number:     2020-13849
Trial court:                 11th District Court of Harris County


       Appellants, James P. Arthur, Mary Arthur, Legonite, Inc., Paradise Living, Inc., and
Arthur Holdings, L.P., filed their second motion for extension of time to file their brief.
The deadline for appellants to file their brief was October 28, 2021. On request of
appellants, the deadline to file their brief was extended to December 30, 2021. However,
no brief was filed by the deadline. Accordingly, on January 3, 2022, the Clerk of this Court
notified appellants that their appeal was subject to dismissal if they failed to file a brief or
motion to extend time to file a brief on or before January 13, 2022.
        On January 14, 2022, appellants filed their second motion for extension of time. In
their second motion for extension of time, appellants request that the deadline for filing
their brief be extended to January 28, 2022. Appellants’ motion is granted. Appellants’
brief is due to be filed on or before January 28, 2022. Absent extraordinary
circumstances, no further requests for extension will be considered.
       It is so ORDERED.

Judge’s signature: ___/a/ April Farris_____
                    Acting individually  Acting for the Court

Date: __February 3, 2022____